DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-6, 8-16 and 18-24 are pending.

Response to Arguments

Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
        Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
24. (Currently Amended) A system for identifying integrity of an application, comprising:
a server comprising, first memory and first processor; and configured to store identification information of each of a plurality of applications; and
comprising, second memory and second processor; and configured to transmit a signal requesting to identify integrity of an application stored in an electronic apparatus to the server,
wherein the server is further configured to:
based on the signal requesting to identify integrity of the application being received from the electronic apparatus, generate a signing key and transmit an application check module including the generated signing key to the electronic apparatus, and
based on identification information corresponding to the application being received from the electronic apparatus, identify integrity of the application based on the received identification information, and
wherein the server is further configured to identify integrity of the application based on:
whether the received identification information is signed by the signing key included in the application check module, and
whether the received identification information matches identification information of the application among a plurality of pieces of identification information which are pre-stored in the first memory.
				      Allowable Subject Matter
Claims 1-6, 8-16 and 18-24 are allowed.
        Reason for allowance
The invention defined in claims 1, 15 and 24 are not suggested by the prior art of record. 
The prior art of record (in particular, AHN; SUNGBEOM et al. US 20170237567 A1, SALMON-LEGAGNEUR; Charles et al. US 20170270319 A1, Ford; David K. US 20130305368 A1, HA; Seung-hyun et al. US 20170085578 A1, Baum, Volker et al. US 20030014673 A1, Dubal; Scott P. et al. US 20070006214 A1, Rao; Sujay et al. US “whether the received identification information is signed by a signing key included in the application check module, and
whether the received identification information matches identification information that is pre-stored in the memory, and
wherein the processor is further configured to, based on a signal requesting to identify integrity of the application being received from the electronic apparatus, generate the signing key and transmit the application check module including the generated signing key to the electronic apparatus.” and similar limitations of independent claims 15 and 24 in combination with the other claimed features as a whole. Therefore independent claims 1, 15 and 19 are allowed.
Dependent claims 2-6, 8-14, 16 and 18-23 are also allowed based on their dependencies on independent claims 1, 15 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493